Title: From Alexander Hamilton to Tench Francis, 5 January 1795
From: Hamilton, Alexander
To: Francis, Tench


Sir
Treasury departmentJanuary 5th 1795.
Inclosed I send you a letter from the Commissioner of The Revenue of the 3rd. instant respecting Mr. Copperthwaits mission.
I will add to it that Mr. Copperthwaits power ought to be complete & absolute as to the management of the whole business, subject only to the instructions which he shall receive from hence.
It is necessary to efficacy & to avoid the embarrassments heretofore experienced that the direction should be concentered in one Agent. It will be satisfactory & may be usefull that where circumstances admit of it without delay or injury he should communicate with & consult Messrs. Clay & Habersham; but he ought to be authorised to decide and act according to his Judgment of what will promote the Public service.
Mr. Habersham will afford the pecuniary aid necessary out of the fund which have been placed in his hands for the purpose.
A letter will be written to those Gentlemen in conformity with this idea.
With consideration & Esteem   I am Sir   Your Obedt. Servt.

Alexander Hamilton
Tench Francis Esq.

